Exhibit 23.1 2451 N. McMullen Booth Road Suite.308 Clearwater, FL 33759 Toll fee: 855.334.0934 Fax: 800.581.1908 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Form S-8 registration statement of our audit report dated March 24, 2014 relative to the financial statements of MagneGas Corporation, as of December 31, 2013 and 2012 and for each of the years then ended as included in the Form 10-K filed March 27, 2014. /s/ DKM Certified Public Accountants DKM Certified Public Accountants Clearwater, Florida April 3, 2014
